Exhibit 10.6(b)

SEVERANCE AGREEMENT AND GENERAL RELEASE

This Severance Agreement and General Release (this “Agreement”), dated as of
November 1, 2017, is entered into by and between Impac Mortgage Holdings, Inc.,
a Maryland corporation, and its affiliates and subsidiaries (the “Employer”) and
William Ashmore (the “Employee”).

RECITALS

A. Employee has rendered services to Employer since approximately 1995.

B.Employee currently serves as Employer’s President and COO pursuant to an
employment contract dated July 1, 2009, as amended thereafter.

C.Employee’s employment contract with Employer will end on December 31, 2017, at
which time Employee’s employment with Employer will be terminated.

D. The parties wish to avoid any dispute regarding Employee’s services and his
employment with Employer. The parties have therefore negotiated a full and final
settlement of all differences between them through December 31, 2017.

E. The parties hereby memorialize that agreement as set forth below.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Employer and Employee agree as follows:

1. Severance Benefits to Employee. 

a. Garden Leave Benefits.  Employer and Employee agree that the 36-month period
referenced in this Paragraph 1 shall be referred to as the “Garden Leave
Period”  and is designed to provide financial support to Employee during that
time period.   Employer and Employee agree that in order for Employee to be
entitled to the “Garden Leave Benefits” provided herein (defined below),
Employee shall not, during the Garden Leave Period, directly or indirectly own,
manage, operate, be employed by, perform services for, consult with, solicit
business for, or participate in any business that sells or provides products or
services materially similar to or competitive with those products or services
provided by Employer while Employee was employed by Employer, unless previously
agreed to in writing by Employer, whose consent is in Employer’s sole
discretion.  Starting on January 1, 2018, for each month of the Garden Leave
Period that Employee complies with the restriction set forth herein, Employer
agrees to pay Employee a monthly Garden Leave Benefit payment of 1/36th of the
Total Garden Leave Benefit (defined below), less standard withholdings and
deductions, up to a maximum cumulative sum of $750,000, less standard
withholdings and deductions (the “Total Garden Leave Benefit”). Payment shall be
made by the 10th day of each month for the prior month and shall be mailed to
Employee’s residence or deposited into the Employee’s account (at the request of
Employee).  Employee agrees that payment in this fashion is acceptable to
him.  If during the Garden Leave Period, Employee violates the restriction set
forth herein, Employee



--------------------------------------------------------------------------------

 

Exhibit 10.6(b)

shall forfeit his right to receive any further monthly Garden Leave Benefits
beyond those already received by Employee before the date of his first
violation.  Employee acknowledges that the payments and benefits received under
this Agreement include payments and benefits that are in addition to those
Employee normally would have received under Employer’s programs, plans, or
policies. Except as expressly set forth in this Agreement, Employee also
acknowledges that nothing in this Agreement requires Employer to continue any
benefit or compensation program, plan, or policy that it currently maintains for
its employees, and Employer may at any time modify, amend, or discontinue any
such program, plan, or policy.

Notwithstanding the foregoing, Employer agrees that Employee may establish, own
and operate, either individually or in connection with others, an asset manager
(PCH Asset Management, LLC, and/or its subsidiaries or related entities) to,
among other things, establish, own operate, and manage, either individually or
in connection with others, a fund to own and acquire mortgage loans or other
loans or assets.    Such a business is approved as an exemption to the
competition restriction set forth herein.   Employer further agrees to enter
into a Mortgage Loan Purchase Agreement with such a fund or the asset manager to
sell certain agreed upon products to the fund or asset manager on such market
terms and conditions that the parties mutually agree upon.   Employer will also
enter into a Services Agreement with the asset manager or fund to provide
ancillary services to them at a reasonable market rate and terms that the
parties mutually agree upon.    

b.  Payment of COBRA Premiums.  If Employee timely elects continued medical
insurance coverage under COBRA, then Employer shall pay the COBRA premiums
necessary to continue Employee’s medical insurance coverage in effect for
Employee and his eligible dependents for a total of 18 months.  These COBRA
payments will be paid by Employer accordance with Employer’s normal payroll
practices and procedures.   Employer will also pay to Employee and amount equal
to 40% of each monthly payment to cover Employee’s tax liability for this
benefit.  

c.  Stock Options and Life Insurance.  Employee’s right to exercise any stock
options granted to Employee will continue to vest and be exercisable until
November 30, 2018.  Furthermore, the Executive life insurance policy presently
held by Employer on Employee will be transferred to Employee on January 1, 2018,
should he choose to continue that plan. Employer agrees to post the collateral
required for such benefit ( as it currently does) until December 31,
2019.   Thereafter, if Employee so chooses, he will take full responsibility for
the loan on the policy and the obligation to make future payments on the
plan.  If he does not elect to take the policy, then Employer retains the rights
to the policy and the rights to any payments or benefits from the policy.

 2.    Employee Responsibilities.  Employee agrees to resign from the IMH Board
of Directors and from all other employment and director positions held by
Employee from all other Impac affiliates and subsidiaries as of December 31,
2017.   

3. Release. Employee, on behalf of himself and his representatives, heirs,
successors, and assigns, does hereby completely release and forever discharge
Employer, including its related



--------------------------------------------------------------------------------

 

Exhibit 10.6(b)

or affiliated companies, partnerships, subsidiaries, and other business entities
and its and their present and former respective officers, directors,
shareholders, owners, agents, employees, representatives, insurers, attorneys,
successors, and assigns (referred to collectively as the “Released Parties”),
from and against all claims, rights, demands, actions, obligations, liabilities,
and causes of action, of any and every kind, nature, and character whatsoever,
that Employee has now, has ever had, or may have in the future against the
Released Parties, or any of them, based on any acts or omissions by the Released
Parties, or any of them, as of December 31, 2017, including, without limitation,
any and all claims arising out of Employee’s rendering of services to Employer
or the termination of Employee’s services, including, without limitation, any
and all claims, whether based on tort, contract, or any federal, state, or local
law, statute, or regulation or based on or related to the Age Discrimination in
Employment Act (29 USC §§621–634); Title VII of the Civil Rights Act of 1964 (42
USC §§2000e—2000e–17), as amended by the Civil Rights Act of 1991 (42 USC
§§1981–1988); the Americans with Disabilities Act of 1990 (42 USC
§§12101–12213); or the California Fair Employment and Housing Act (California
Government Code §§12900–12996) (referred to collectively as the “Released
Claims”), to the fullest extent allowed at law. The Released Claims do not
include (i) those that the law does not allow Employee to release; and (ii) any
right to defense and indemnification that Employee may have either by law or
pursuant to any policy or agreement with Employer in connection with any claim
arising out of or in any way related to Employee’s service as either an
employee, officer, or director of Employer or any Employer related entities.
Notwithstanding the foregoing, Employee agrees to waive the right to recover
monetary damages in any charge, complaint, or lawsuit filed by Employee or
anyone else on Employee’s behalf for any Released Claims.

4. No Legal Action. Employee represents that he has not filed, initiated, or
caused to be filed or initiated any legal action covering any Released Claim and
agrees that Employee will never file, initiate, or cause to be filed or
initiated, at any time after the execution of this Agreement, any claim, charge,
suit, complaint, action, or cause of action, in any state or federal court or
before any state or federal administrative agency, based in whole or in part on
any Released Claim. Further, Employee shall not participate, assist, or
cooperate in any suit, action, or proceeding against or regarding the Released
Parties, or any of them, unless compelled to do so by law.

5. Release Full and Final. Employee understands and agrees that this is a full
and final release covering all unknown and unanticipated injuries, debts,
claims, or damages to Employee that may have arisen or may arise in connection
with any act or omission by the Released Parties before the date of execution of
this Agreement. For that reason, Employee hereby waives any and all rights or
benefits that he may have under the terms of California Civil Code §1542, which
provides as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release,
which, if known to him or her, must have materially affected his or her
settlement with the debtor.





--------------------------------------------------------------------------------

 

Exhibit 10.6(b)

6. Costs and Expenses. Except as provided in Paragraph 1 above, the parties
agree that each party shall be responsible for the payment of his or its own
costs, attorney fees, and all other expenses in connection with the negotiation
of this Agreement or any of the Released Claims.

7. No Admission of Liability. It is understood and agreed that this is a
compromise of doubtful and disputed claims, or potential disputed claims, and
the furnishing of the consideration for this Agreement shall not be deemed or
construed as an admission of liability or responsibility at any time for any
purpose. It is further agreed and understood that this compromise and this
Agreement are being entered into solely for the purpose of avoiding further
expense and inconvenience from defending against any or all of the Released
Claims. Employer expressly denies liability for any and all Released Claims.

8. Terms and Conditions Confidential. Each party agrees to hold the terms and
conditions of this Agreement in strict confidence. Employee shall not disclose
the terms and conditions of this Agreement to any past or present employee of
Employer or to any other individual except Employee’s attorneys, accountants,
tax consultants, state or federal authorities, or as may be required by law. Any
person to whom disclosure of the terms and conditions of this Agreement is made
in accordance with this Paragraph 7 shall be instructed that the terms and
conditions of this Agreement are confidential. In the event that an inquiry is
made to any of the parties by any individual, other than the individuals
described in this Paragraph 7, to whom the parties are bound or required to
disclose such information, regarding the status of the dispute between the
parties, the parties may comment only that this dispute was “resolved.” No party
shall disparage any other party, nor shall any party make any public statement
nor do any act that is calculated or likely to result in an inquiry by any
member of the public as to any aspect of the dispute between the parties or any
of the information covered by this confidentiality provision. All parties shall
make their best efforts in all respects and in good faith to keep all
information concerning the dispute between the parties or any of the information
covered by this confidentiality provision confidential and secret from any
person except the individuals described in this Paragraph 7 to whom the parties
are legally bound or otherwise required or permitted to disclose such
information.

9. Waiver of Future Employment. Employee understands that Employee’s employment
with Employer will terminate effective December 31, 2017; Employee waives any
rights to future employment; and Employee agrees to never again apply for or
seek employment with Employer or any subsidiary or affiliate of
Employer.  Employee agrees that should Employee apply for employment with
Employer or any subsidiary or affiliate, the Employer shall have a legitimate,
non-discriminatory and non-retaliatory basis to deny Employee’s application for
employment without recourse.

10. Inquiries. Any inquiry to Employer about Employee shall be referred to the
then-current head of human resources, who will only state that Employee was
employed as President and COO from 1995 through December 31, 2017, and that
Employer’s policy does not permit further discussion about its employees.





--------------------------------------------------------------------------------

 

Exhibit 10.6(b)

11. Non-Disparagement.    Employee agrees and promises that he will not
undertake any harassing or disparaging conduct directed at Employer, and that he
will refrain from making any negative, detracting, derogatory, and unfavorable
statements about Employer.  Employee further agrees and promises that he will
not induce or incite claims of discrimination, wrongful discharge, or any other
claims against Employer by any other person.

12. Future Cooperation.    Employee agrees to cooperate with the Employer and
use his best efforts in responding to all reasonable requests by the Employer
for assistance and advice relating to matters and procedures in which Employee
was involved or which Employee managed or was responsible for while Employee was
employed by the Employer.  Employer agrees that this shall not create an
unreasonable demand on Employee’s time.   

13. Wages; Work-Related Injuries. Employee hereby acknowledges that all wages
accrued to the date of this Agreement have been paid to Employee by Employer and
that there has been no unreported work-related injury through the date of this
Agreement.

14. Counterparts. This Agreement may be executed in one or more counterparts or
duplicate originals, all of which, taken together, shall constitute one and the
same instrument. Facsimile or electronic signatures shall be equally binding as
originals.

15. No Reliance; Consideration. The undersigned parties each acknowledge that
they have entered into this Agreement voluntarily, without coercion, and on the
basis of their own judgment and not in reliance on any representation or
promises made by the other party, other than those contained in this Agreement.
This Agreement recites the sole consideration for the promises exchanged in this
Agreement. Each party has read this Agreement and is fully aware of its contents
and legal effect.

16. Legality; Survival; Binding Effect. If any one or more of the provisions of
this Agreement is held to be invalid, illegal, or unenforceable, the validity,
legality, and enforceability of the remaining provisions shall not be affected
or impaired thereby. This Agreement shall survive the performance of the
specific arrangement herein. This Agreement is binding on and shall inure to the
benefit of the parties and their respective heirs, executors, administrators,
successors, and assigns.

17. Amendments; Integration; Headings. The parties understand and agree that
this Agreement may be amended or modified only by a signed writing and may not
be amended or modified orally. This Agreement incorporates the entire
understanding and agreement of the parties concerning its subject matter and
supersedes all prior agreements and understandings concerning such subject
matter. The headings of this Agreement are for convenience of reference only and
shall not limit the interpretation of this Agreement.

18. Authority. Each person executing this Agreement on behalf of a corporation
or other legal entity warrants that he holds the position indicated beneath his
signature and that he has been duly authorized by the corporation or other legal
entity to execute this Agreement on its behalf.





--------------------------------------------------------------------------------

 

Exhibit 10.6(b)

19. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of California, without regard to
conflict-of-law principles.

  20. Right to Consider Before Signing; Right to Revoke. Under the Older Workers
Benefit Protection Act of 1990, Employee is advised as follows: (a) that
Employee should consult an attorney regarding this Agreement before executing
it; (b) that Employee has 21 days from the date that this Agreement is presented
to Employee in which to consider this Agreement and whether he will enter into
it, although Employee may, in the exercise of Employee’s own discretion, sign or
reject it at any time before the 21-day period expires; (c) that, at any time
within seven days after executing this Agreement, Employee may revoke this
Agreement; and (d) that this Agreement is not enforceable until the revocation
period has passed.  

  21.Arbitration. The parties agree that any controversy or claim arising out of
or relating to this Agreement, or any dispute arising out of the interpretation
or application of this Agreement, shall be resolved by binding arbitration
before a retired Superior Court Judge and shall be conducted in accordance with
the provisions of the California Arbitration Act, codified at California Code of
Civil Procedure §1280 et seq..  The arbitrator’s fees and costs shall be the
responsibility of the Employer.

   IN WITNESS WHEREOF, the parties have executed this Agreement on the
respective dates set forth below.

 

Dated:  November 1, 2017Impac Mortgage Holdings, Inc., a

Maryland corporation

 



                       By: /S/ Joe Tomkinson                             

Name: Joe Tomkinson                              

Title: Chairman/CEO                                

 

Dated:  November 1, 2017/S/ William Ashmore                                    

William Ashmore

 

 

 



--------------------------------------------------------------------------------